Citation Nr: 1456720	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from August 1, 2007, to May 22, 2009, as 30 percent disabling from May 22, 2009, to March 31, 2014, and as 70 percent disabling thereafter.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 2007.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD (then characterized as an adjustment disorder with mixed anxiety and depressed mood, also claimed as PTSD and obsessive compulsive disorder) and assigned a 10 percent disability rating, effective August 1, 2007.  In a December 2010 rating decision, the RO increased the Veteran's PTSD rating to 30 percent, effective May 22, 2009.  In an October 2014 rating decision, the RO again increased the Veteran's PTSD rating to 70 percent, effective March 31, 2014.  Because less than the maximum available benefit for a scheduler rating has been awarded, and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
  
The Board notes that the Veteran timely filed a VA Form 9 in January 2011, but indicated on the form that he was requesting additional time to complete the form and formally file his appeal.  The RO attempted to contact the Veteran via phone and mail in November 2013 without success.  As the RO notified the Veteran via letter in December 2013 that his appeal was being certified to the Board, the Board proceeded with his appeal pursuant to Percy v. Shinseki, 23 Vet. App. 37 (2009), and issued a remand in order to afford the Veteran a new VA medical examination with regard to his claim.  


FINDINGS OF FACT

1. Before January 9, 2009, the Veteran's PTSD was manifested by symptomatology resulting in a mild level of overall social and occupational impairment.

2. Since January 9, 2009, the Veteran's PTSD has been manifested by symptomatology such as difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, exaggerated startle response, depression, irritability, concentration problems, suicidal ideation, obsessional rituals, and some impairment of relationships with others, all resulting in deficiencies in most areas, but less than total and social occupational impairment.  

CONCLUSIONS OF LAW

1. Prior to January 9, 2009, the criteria for a 10 percent disability rating for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2014).

2. From January 9, 2009, the criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in February 2008 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran.  The Veteran has not indicated that there are outstanding relevant and available records that VA should have obtained, and the Board is aware of none.

Further, the Veteran has been afforded several examinations in connection with his claim of service connection and appeal of the disability ratings assigned.  The VA examiners indicated that the claims folder had been reviewed and they took into account the Veteran's subjective complaints associated with his service-connected disability.  Upon review of the examination reports, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service connected PTSD throughout the appeal period.  Accordingly, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9440 as 10 percent disabling from August 1, 2007, to May 21, 2009, then as 30 percent disabling from May 22, 2009, to March 30, 2014, and as 70 percent disabling thereafter.  He asserts that higher ratings are warranted.

Under the general criteria for rating mental disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medicine.  38 C.F.R. § 4.130, DC 9201-9440 (2014).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is defined as: "Some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 71-80 is defined as: "If symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.  

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's psychiatric disability shows that in November 2007, the Veteran presented for an initial mental health examination with Dr. D.O., a VA contracted private physician.  At that time, the Veteran reported nightmares about his father, insomnia, headaches, and muscle tension.  Dr. D.O noted that his symptoms were responsive to therapy.  Dr. D.O. opined that the Veteran did not have difficulty performing activities of daily living and that his psychiatric symptoms were not severe enough to interfere with social and occupational functioning or to require continuous medication.  He did not find that the Veteran posed a threat or persistent danger to himself or to others.  He recommended follow-up treatment for anxiety, adjustment disorder and depressed mood.  The Veteran was assigned a GAF score of 80.   

In January 2009, the Veteran was seen by Dr. W.B., a private physician.  Dr. W.B. recorded symptoms including sleep disturbance, chronically high arousal and autonomic overreaction to sudden noises or other stimuli, avoidance of situations and activities which remind him of his army experience, moderate survivors guilt, sense of foreshortened future, difficulty experiencing and expressing warm feelings toward others and chronic, moderate to marked anhedonia.  Dr. W.B. reported that the Veteran showed a moderate degree of anxiety and depression with constricted and distant affect.  He also noted that the Veteran experienced chronic and significant difficulties in social and occupational functioning and that he could not hold the sole job he had gotten since leaving the military due to chronically impaired concentration which led to repeated errors.  He opined that the Veteran's PTSD now appeared to be in full force.  The Veteran was assigned a GAF score range of 47/54.  

In May 2009, the Veteran reported for a VA contract examination with Dr. O.M.  In the resulting report, Dr. O.M. noted that since the Veteran had developed his mental condition, he had experienced increased difficulty dealing with his symptoms.  Particularly, he noted reclusive habits and that the Veteran showed a disturbance of motivation and mood.  He also noted that the Veteran engaged in obsessional rituals severe enough to interfere with routine activities.  Specifically, he reported constant obsession with order, cleanliness and organization, as well as rituals such as re-checking locks and compulsively making check lists of his daily activities and projects.  The Veteran reported that this resulted in difficult relationships at work and specifically reported that his symptoms were causing increased problems in his marriage.  In that examination, the Veteran noted difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  The Veteran admitted to passive suicidal thoughts, but denied any intent.  Dr. O.M. opined that the best description of the Veteran's current impairment was psychiatric symptoms causing occupation and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran was assigned a GAF score of 68.  

In March 2011, the Veteran was seen at the Atlanta VA Medical Center for a physical medicine rehabilitation consult.  The report of that examination notes that the Veteran was receiving counseling for PTSD with a psychotherapist in the private sector for over a year.  He was noted to have hypervigilance, irritability, shortened temper, difficulty sleeping, forgetfulness, anger to the point of losing control, trouble relating to others, depression, and nightmares.  He denied suicidal or homicidal ideation.  The examiner noted that he had significant problems relaxing and that he did not participate in social functions.  Particularly, the examiner noted that the Veteran experienced consistent problems with memory and concentration such as misplacing common items, difficulty finding words to express himself, and requiring the use of a GPS so as to not get lost in familiar places.  The examiner noted the Veteran's mood to be dysphoric with a limited range of affect.  The examiner suggested he continue with his current therapy.

In April 2014, the Veteran presented for a VA examination in relation to his claim for an increased rating for PTSD.  In the resulting report, The Veteran reported that he did not socialize and that he was more comfortable staying home than going out.  The Veteran reported being presently employed as an office manager for a law firm but that he suffered from poor concentration, rendering it difficult for him to maintain focus at work.  The Veteran's primary complaint at the time was difficulty controlling his anger, with depression and poor concentration.  He reported panic attacks one to two times per week with flashbacks to his military experiences and interactions with his father.  The examiner found the Veteran to be alert, coherent and oriented, although he had difficulty maintaining eye contact.  The Veteran's affect was noted to be blunted and his mood depressed.  The Veteran admitted to episodic suicidal thoughts but denied any current plans or intent in order to be fair to his wife and children.  The examiner found the Veteran to suffer from anxiety, suspiciousness, chronic sleep impairments, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran suffered from occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

As noted above, the Veteran's psychiatric disability has been evaluated as 10 percent disabling from August 1, 2007, to May 21, 2009, then as 30 percent disabling from May 22, 2009, to March 30, 2014, and as 70 percent disabling thereafter.  

Given the November 2007, January 2009, May 2009, and March 2014 examination reports, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 70 percent rating from January 9, 2009.  

In this regard, the Board finds highly probative the GAF scores of record.  Prior to the January 9, 2009, VA examination, the Veteran had been assigned a GAF score of 80, which indicates mild symptoms.  Further, the Veteran did not exhibit difficulty performing activities of daily living, nor were his symptoms significant enough to interfere with social and occupational functioning.  The Board points out that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment." Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Here, the Board finds that the Veteran's symptoms had no more than a mild effect on his ability to function prior to January 9, 2009, as evidenced by the recorded GAF scores and November 2007 VA-contracted examiner's assessment, which level of impairment is adequately compensated by a 10 percent disability rating.

From January 9, 2009, however, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating.  When making a determination with regards to a 70 percent rating, the Board must first consider the veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.

Beginning in January 2009, the Veteran was assigned GAF scores ranging from 47 to 68, indicating moderate to serious symptoms.  Further, a review of the evidence suggests the presence of more severe symptomatology, such as a flattened affect, reclusive habits, anxiety, depression, impaired impulse control, and chronic, significant difficulties in occupational and social functioning due to chronically impaired concentration leading to errors.  Specifically, it was reported that he was unable to maintain employment at that time due to issues with concentration and thought.  Shortly thereafter, in May 2009, the Veteran was reported to engage in obsessional rituals which were severe enough to interfere with routine activities.  He also reported suicidal ideation and increasing difficulty within his marriage, specifically due to his symptoms.  Thus, as the reported symptoms would indicate impairment with regards to the Veteran's work, family, thinking and mood, the Board is satisfied that the Veteran's impairment is adequately compensated by a 70 percent disability rating from January 9, 2009.

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  In the present case, while the Veteran has reported a lack of socialization and denied having any hobbies, he reported in his April 2014 VA examination that he was presently employed as an office manager at a law firm and that he has been married to his wife for six years.  While he admitted to having a poor relationship with his son, he did report having regular contact with his three daughters and that the nature of the relationship with his daughters was "fair."  Thus a 100 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the Veteran reported in his January 2009 examination that he experienced difficulty in finding and maintaining employment due to his PTSD.  However, in his March 2014 examination he reported that he was presently employed as an office manager.  Further, the examiner opined that, while the Veteran is likely to function best in a structured environment involving limited interpersonal interaction, his PTSD should not prevent physical or sedentary employment.  Thus, a review of the overall evidence does not reflect that the Veteran's PTSD precludes employment.  As such, the Board finds that the issue of entitlement to TDIU has not been raised as part of the increased rating matter currently before the Board.  

Finally, the effects of the Veteran's PTSD have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for PTSD prior to January 9, 2009 is denied.

Entitlement to a disability rating of 70 percent for PTSD is allowed as of January 9, 2009, subject to the regulations governing the award of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


